In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00035-CR



      CEDRIC BERNARD CARLDWELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 42773-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Cedric Bernard Carldwell appeals from his conviction of murder and the resulting sentence

of life imprisonment. The clerk’s record in this matter was filed March 6, 2015, and the reporter’s

record was filed May 5, 2015, making Carldwell’s brief originally due June 4, 2015. This deadline

was extended twice by this Court on the motions of Carldwell’s appellate counsel, Clement Dunn,

resulting in the most recent due date of July 16, 2015. Dunn has now filed a third motion seeking

an additional extension of the briefing deadline.

        We have reviewed the third motion to extend time as well as the appellate record, and we

find no compelling information to convince us that this brief requires more time to prepare. The

motion to extend time to file Carldwell’s appellate brief is overruled.

        We order Dunn to file Carldwell’s appellate brief with this Court on or before July 23,

2015.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: July 14, 2015




                                                    2